IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-81,781-02

                   EX PARTE MILES DEAN FLEMING, Applicant

             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. W04-00434-M(B) IN THE 194TH DISTRICT COURT
                          FROM DALLAS COUNTY

       K EASLER, J., filed a concurring statement, in which H ERVEY and Y EARY, JJ.,
joined.

                             CONCURRING STATEMENT

       I concur in the denial and dismissal of Miles Fleming’s claims in his application for

writ of habeas corpus. Unlike the Court’s opinion, I would not resolve Fleming’s double-

jeopardy claim on its merits. For the reasons outlined in my concurring opinion in Ex parte

Marascio,1 I would deny Fleming’s double-jeopardy claim because it is a claim that may not

be brought for the first time on collateral attack.

Filed: November 11, 2015
Do not publish



       1
         Ex parte Marascio, Nos. WR–80,939–01, WR–80,939–02, & WR–80,939–03,
___ S.W.3d ___, 2015 WL 5853202, *1 (Tex. Crim. App. Oct. 7, 2015).